Title: To George Washington from Joseph Reed, 4 June 1777
From: Reed, Joseph
To: Washington, George



Dear Sir
Philadelphia June 4. 1777

I was honoured with yours of the 29th May ⅌ Express & take the first Oppy to express my sincere & grateful Acknowledgments of the Favour intended me by appointing me to the Command of the Horse.
The Difficulties which have arisen in Congress, the Time, Manner & Circumstances under which the Appointment as General Officer has been made so as to enable me to profit by your Favour, added to the great Inconvenience my Family & private Affairs must now sustain by my unexpected Absence: the Expence of Equipment & Difficulty of it

in any short Time have been such Discouragements to my accepting the Commission that I am advising with my Friends what is the proper Line of Duty & Honour. I should have declined it without any Hesitation if I had not been restrained by those Principles of Respect & Attachment to you from which whatever my Enemies have insinuated upon my Honour I have never deviated. I can readily acknowledge that a Zeal for the Service & Anxiety to correct the horrid Abuses which prevailed in our Army & a Hope of introducing Honesty & Courage at least among our Troops betrayed me into a Warmth of Expression which considering with whom I had to do was imprudent tho not unjust. I blame myself for opposing a Torrent which was so irresistable & prevailing & regret that I did not avail myself of your Example of Patience & Silence under Evils which I fear are too deeply rooted to admit of a total Cure. The Abuse & Calumny which with equal Cowardice & Baseness some Persons have bestowed would have given me little Pain, if I did not apprehend that it had lessened me in your Friendship & Esteem—in this Part I confess I have received the severest Wound, for I am sure you are too just & discerning to suffer the unguarded Expressions of another Person to obliterate the Proofs I had given of a sincere, disinterested Attachment to your Person & Fame since you first favoured me with your Regard.
I am sensible, my dear Sir, how difficult it is to regain lost Friendship but the Consciousness of never having justly forfeited yours & the Hope that it may be in my Power fully to convince you of it, is some Consolation for an Event which I never think of but with the greatest Concern.
In the mean Time, my dear General, let me intreat you to judge of me by Realities not by Appearances & believe that I never entertained or express’d a Sentiment incompatible with that Regard I professed for your Person & Character & which whether I shall be so happy as to possess your future good Opinion or not I shall carry to my Grave with me.
A late Perusal of the Letters you honoured me with at Cambridge & New York last Year, afforded me a melancholy Pleasure, I cannot help acknowledging myself deeply affected on a Comparison with those which I have since received.
I should not my dear Sir have trespass’d on your Time & Patience at this Juncture so long, but that a former Letter upon this Subject I fear has miscarried: And whatever may be my future Destination & Course of Life, I could not support the Reflection of being thought ungrateful & insincere to a Friendship which was equally my Pride & my Pleasure.
I have sent this by Jos: Arrowsmith whose Discharge I have obtained—

he still professes an unalterable Attachment to our Cause & Interest. But how far it may be proper to depend upon him without some previous Tryal I cannot say. Mr Schenck at Millstone & General Lincoln may probably give you some Information from which you can judge of the Propriety of employing him. I have hinted it to him & he very readily came into it. I at the same Time suggested that if he could perform any essential Service, it might possibly lead to some Compensation for the Loss & Expence occasioned by his Imprisonment.
May God Almighty crown your Virtue my dr & much respected General with deserved Success & make your Life as happy & honourable to yourself as it has been useful to your Country. Believe me with the most infeigned Regard & Respect—Dear Sir Your most Obliged & Affectionate Hbble Sert

Jos: Reed

